Citation Nr: 0926543	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  07-11 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation higher than 30 
percent for service-connected posttraumatic stress disorder 
(PTSD) with depression.

2.  Entitlement to an initial evaluation higher than 20 
percent for service-connected lumbosacral spine facet disease 
from April 25, 2005, to May 6, 2007.

3.  Entitlement to an initial evaluation higher than 40 
percent for service-connected lumbosacral spine facet disease 
from May 7, 2007.


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1999 to April 
2005.
This matter arises before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Board notes that the Veteran indicated in his March 2007 
VA Form 9 that he suffers from arthritis secondary to his 
service-connected lumbosacral spine facet disease.  The Board 
refers that issue for due consideration by the RO.    


FINDINGS OF FACT

1.  The evidence of record shows that the symptomatology 
associated with the Veteran's service-connected PTSD more 
closely approximated occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

2.  For the portion of the appeal period from April 25, 2005, 
to May 6, 2007, the competent medical evidence of record does 
not show that the Veteran's service-connected low back 
disability is manifested by forward flexion of the 
thoracolumbar spine 30 degrees or less.  

3.  For the portion of the appeal period from May 7, 2007, 
the competent medical evidence of record shows that the 
Veteran's service-connected low back disability is manifested 
by forward flexion of the thoracolumbar spine 30 degrees or 
less.  It also shows that the Veteran does not have 
unfavorable ankylosis of the entire thoracolumbar spine.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for the Veteran's service-connected PTSD have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9411 (2008).      

2.  The criteria for an initial evaluation higher than 20 
percent have not been met or approximated for service-
connected lumbosacral facet disease for the portion of the 
appeal period prior to May 7, 2007.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.7, 4.71a, Diagnostic Code 5237-5243 (2008). 

3.  The criteria for an initial evaluation higher than 40 
percent have not been met or approximated for service-
connected lumbosacral facet disease for the portion of the 
appeal period from May 7, 2007.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.7, 4.71a, Diagnostic Code 5237-5243 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini  v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In regard to the Veteran's claims, the Board notes that the 
Veteran is challenging the initial evaluations assigned 
following the grant of service connection in a November 2005 
rating decision.  The Federal Circuit has held that once 
service connection is granted, the claim is substantiated and 
additional notice is not required.  Furthermore, any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 
Vet. App. 419 (2006).  

Notwithstanding the above, the Board observes that a March 
2006 notice letter was sent to the Veteran and addressed how 
VA determines the disability rating.  Later, the Veteran was 
again sent notice of how VA determines the disability rating, 
a description of the types of evidence he needed to submit to 
substantiate his claims, and the applicable rating criteria 
with respect to his claims in May 2008 correspondence.  The 
Board notes that the Veteran and his representative have been 
provided with ample opportunity to submit evidence in support 
of the claims and neither the Veteran nor his representative 
has alleged any prejudice with respect to the notice received 
for the claims during the course of this appeal.

The Board further notes that the Veteran was provided with a 
copy of the November 2005 and April 2006 rating decisions, 
the March 2007 Statement of the Case (SOC), and the September 
2008 and April 2009 Supplemental Statements of the Case 
(SSOC), which included a discussion of the facts of the 
claims, notification of the bases of the decisions, and a 
summary of the evidence considered to reach the decisions. 

The Board notes that the April 2009 SSOC considered the issue 
of entitlement to an initial rating higher than 40 percent 
for the Veteran's low back disability, which only covers a 
portion of the period on appeal (i.e., the period prior to 
May 7, 2007).  The issue of entitlement to an initial rating 
higher than 20 percent for the Veteran's low back disability, 
which is relevant to the portion of the appeal period prior 
to May 7, 2007, was not considered in the SSOC.  Nonetheless, 
as the evidence pertaining to the Veteran's low back 
disability submitted since the issuance of the September 2008 
SSOC is not relevant to the portion of the appeal period 
prior to May 7, 2007, a remand for issuance of an SSOC for 
that particular issue is not needed in this case.          

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in 
September 2005, March 2006, and May 2007; obtained the 
Veteran's VA treatment records; and associated the Veteran's 
service treatment records (STRs) with the claims file.  The 
Veteran's social security records are also associated with 
the claims file.   

The Board notes that the Veteran reported in an April 2009 VA 
treatment record that an automobile accident that he was 
involved in earlier that month exacerbated his PTSD symptoms.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran-claimant alleges that 
his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).  However, the Veteran was simultaneously provided 
with a comprehensive mental health evaluation that adequately 
described the Veteran's symptomatology at that time and such 
evaluation report is reflected in the April 2009 treatment 
record.  Thus, the Board finds that a remand for another 
examination is not necessary as there is sufficient medical 
evidence which addresses the level of impairment of the 
disability since the previous examination.   

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings  contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2008).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as in this case, requires consideration of the entire 
time period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Posttraumatic Stress Disorder

The Veteran was granted service connection for his PTSD in 
November 2005 with a noncompensable rating effective 
September 29, 2005, pending a compensation and pension 
examination.  Then, in April 2006, the RO increased the 
noncompensable rating to 30 percent effective September 29, 
2005, the date the Veteran was diagnosed with PTSD.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  A 30 percent 
disability rating reflects evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

However, the Veteran contends that he is entitled to a higher 
initial evaluation for his service-connected PTSD.  In order 
for the Veteran to receive the next higher rating of 50 
percent, the evidence must show that his PTSD more closely 
approximates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

The Board has reviewed the Veteran's complete claims file.  
Overall, the Board finds that the Veteran's symptomatology 
more closely approximates the criteria for a 30 percent 
disability rating than a 50 percent disability rating.  To be 
sure, when the Veteran first began treatment for PTSD in 
October 2005, he had major depression and preferred monthly 
treatment even though his psychology intern recommended 
weekly treatment.  He indicated that he was sad and depressed 
and was suffering from lack of sleep but denied any suicidal 
or homicidal ideations.  

Shortly thereafter, the Veteran suffered a flare-up and was 
admitted to the Albany VA Medical Center (VAMC) on a 
voluntary application status for the first time with 
complaints of depression with suicidal thought, anxiety, and 
problems with his adopted family.  At the VAMC, the Veteran 
described bad flashbacks and nightmares.  He was verbal, 
cooperative, coherent, and relevant; his speech was within 
the normal range of tone and volume.  The Veteran's affect 
was blunt but congruent, and he had no formal thought 
disorder.  At admission he denied hallucinatory experiences, 
delusional thoughts, or any active suicidal or homicidal 
ideations.  The VA doctor described the Veteran's abstract 
thinking as fair, his cognitive functioning as intact, and 
his judgment as unimpaired.  After eight days of treatment, 
the Veteran requested his discharge so he could be with his 
girlfriend.  The treating physician found him to be 
marginally employable and noted that he was verbal, 
cooperative, coherent, and relevant at discharge while 
demonstrating improved affect and no formal thought disorder.  
The Veteran still denied any risk of lethality at this time 
and planned to follow up with the PTSD clinic.  

At admission, the Veteran's Global Assessment of Functioning 
(GAF) score was 45, and his doctors raised the score to 50 on 
discharge.  A GAF score in the 41 to 50 range indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  In the months immediately 
following the Veteran's voluntary application to the VAMC in 
Albany, his GAF score consistently rose from 50 at discharge 
to 53, then up to 58, 60, and 65.  A GAF score of 51 to 60 
reflects a person with moderate symptoms (e.g. flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers), and 
a GAF score from 61 to 70 is evidence of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household) but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  

In conjunction with this claim, the Veteran also underwent a 
compensation and pension examination in March 2006.  At this 
point, the Veteran felt like an outsider with his adopted 
family, although he stated he always felt like an outsider 
with them, and his only real friendship was with his 
girlfriend.  The Veteran was compliant and cooperative with 
the examiner and appeared to be open and honest.  His speech 
was logical and focused, and the Veteran admitted that he was 
sometimes depressed but was happy when he was with his 
girlfriend.  He had a violent temper as demonstrated by an 
incident where he choked his sister.  The examiner also noted 
that the Veteran had an anxiety attack when he heard gunshots 
from hunters, suffers from insomnia, and reported classic 
symptoms of bipolar disorder.  See Mittleider v. West, 11 
Vet. App. 181 (1998) (when it is not possible to separate the 
effects of a service-connected condition and a non-service-
connected condition, VA regulations requires that reasonable 
doubt on any issue be resolved in the appellant's favor and 
such signs and symptoms should be attributed to the service-
connected condition).  The Veteran claims to have low self 
esteem because he sometimes has trouble concentrating and his 
"mind races."  He does not suffer from any memory 
impairments but reports some visual hallucinations.  The 
Veteran denied any suicidal ideations and admitted just one 
homicidal ideation towards his best friend.  Certain 
stressors create intrusive memories for the Veteran two times 
per week, usually triggered by watching television.  He is 
able to watch war movies and discuss his war experiences.  
The Veteran has nightmares that focus on being shot in 
Fallujah.  He flashes back to explosions in service during 
which he can smell gun powder and burning flesh.  Finally, 
the examiner concluded that the "[V]eteran is seriously 
impaired in his overall functioning with a history of sleep 
disturbance, chronic anxiety, social isolation, estrangement 
from family, estrangement from child, difficulty with 
intimate relationships, difficulty maintaining employment and 
episodes of psychosis" and assigned a GAF score of 49.  

A VA examiner saw the Veteran for a second PTSD compensation 
and pension examination in May 2007.  The results were 
similar to his first examination but his self esteem was 
drastically improved.  At this examination, he also said that 
he now avoids war movies and documentaries and no longer 
enjoys riding dirt bikes.  He claimed he is now "more 
distant" than he was before his time in Iraq and reported 
hypervigilance and exaggerated startle responses to loud 
noises.  The Veteran also asserted that his mental health 
issues do not affect his ability to work.  The examiner 
concluded that "the primary problems underlying the 
[V]eteran's interpersonal difficulties, relationship 
problems, and perhaps lack of employment stem primarily from 
a personality disorder.  His PTSD symptoms and their effects 
on day to day functioning are rather mild.  There may be 
periods of mood disorder that are exacerbated by his PTSD."  
The examiner assigned a GAF score of 56.  

While the Veteran continued to receive treatment at the VAMC, 
the medical records provide evidence that is mostly 
consistent with the compensation and pension reports.  Still, 
the Veteran filed a notice of disagreement in December 2007 
that claimed that the VA counselors only ask about "other 
stuff that does not have to do with the PTSD."  He described 
his flashbacks in more detail and said they last from a few 
hours to a few months at a time.  He also stated that he used 
alcohol to self medicate in order to prevent him from hurting 
or killing himself.  The Board considers the Veteran's 
contentions and acknowledges his lay testimony as to the 
symptoms he experiences.  However, the Board affords the 
competent medical opinions of record more probative value 
than the Veteran's statements.  

Even though a VA examiner once stated that the Veteran is 
marginally employable and he has admitted to visual 
hallucinations and even a homicidal ideation, the complete 
evidence of record still weighs against the Veteran's claim 
for an increased rating.  To be sure, the Veteran's most 
recent treatment of record was in April 2009.  Although he 
stated that a car accident made him "think of things I 
haven't thought of for a long time" and he reported 
symptomatology including loss of sleep, intrusive thoughts of 
Iraq, and irritability, the Veteran also exhibited many 
positive signs.  For example, he claimed no suicidal 
ideations, threats, or self harm within the previous 30 days; 
was rated at a "Low/Nil" risk level; and had no thoughts 
about hurting others.  During a psychosis screen, he denied 
hearing things and/or seeing things that other persons did 
not see or hear and having thoughts or beliefs that other 
people did not share.  Furthermore, Social Security 
Administration records dated June 2007 noted that the 
Veteran's understanding and memory, sustained concentration 
and persistence, and social interaction were not 
significantly limited, and his ability to complete a normal 
workday and workweek without interruption was only moderately 
limited.  Even though the Veteran has reported unemployment 
since his April 2005 discharge from service, he also told a 
VA doctor that he runs his own business.  Additionally, 
during a May 2007 compensation and pension examination, the 
Veteran reported that he has not worked since his discharge 
because "no one is hiring where I live" and because of his 
back disability.  In that same examination, he specifically 
said his mental health issues did not affect his ability to 
work.  Additionally, many of the Veteran's more severe 
symptoms, such as hallucinations and suicidal ideations, 
appear to be flare ups rather than continuing symptomatology.  

Therefore, the Board finds that the Veteran's PTSD 
symptomatology most closely approximates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events) during the entire appeal period.  

While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show 
distinct time periods where the Veteran's claimed disability 
exhibited symptoms that would warrant different ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  
To the extent that the Veteran's PTSD may affect his 
employment, such has been contemplated in the currently 
assigned schedular evaluations.  The evidence does not 
reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Indeed, the Veteran was only hospitalized once for his PTSD, 
albeit for eight days.  There is no unusual or exceptional 
disability picture.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Lumbosacral Spine Facet Disease

Service connection was established for the Veteran's 
lumbosacral spine disability in November 2005.  The Veteran 
originally received a 20 percent disability rating for his 
lumbosacral spine facet disease effective April 25, 2005, but 
a SSOC issued in September 2008 increased the Veteran's 
disability rating to 40 percent effective May 7, 2007.  The 
Veteran claims he is entitled to a higher initial rating.  

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined. With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen. 38 C.F.R. § 4.27 (2008).  The Veteran is rated 
under the hyphenated diagnostic code 5237-5243 for 
lumbosacral strain and intervertebral disc syndrome, 
respectively, for his low back disability.  
Under the schedule for rating spine disabilities, the 
Veteran's intervertebral disc syndrome (pre-operatively or 
postoperatively) is to be evaluated either under the Formula 
for Rating Intervertebral Disc Syndrome based on 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2008).  

In regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2008).  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent rating is warranted 
if the total duration is at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
is warranted if the total duration is at least six weeks 
during the past 12 months.  Id.  An incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Id.  The term 
"chronic orthopedic and neurologic manifestations" were 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so."  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008), Note (1).  

Even though the Veteran is diagnosed with IVDS, there is no 
evidence that a physician ever prescribed bed rest to treat 
the disorder.  Therefore, the Board finds that evaluation of 
the Veteran's low back disability on the basis of the total 
duration of incapacitating episodes over the past 12 months 
would not be to his advantage. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2008). 
 
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Lastly, the 
schedule specifically provides that the revised criteria 
include symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Id.  

The Veteran was examined during a compensation and pension 
examination in May 2007 that revealed forward flexion of 28 
degrees, extension of 18 degrees, right and left lateral 
flexion of 20 degrees, and twisting of 25 degrees to the 
right and left.  In September 2005, a VA examiner found 
forward flexion and backward extension were 75 degrees and 25 
degrees with spasm and pain and lateral flexion right and 
left was 30 to 40 degrees without pain.  Moreover, there is 
no evidence of ankylosis.  Based on these range of motion 
findings, the Board finds that this disability picture is not 
commensurate with the schedular criteria for a disability 
rating higher than the currently assigned 40 percent 
evaluation under the rating schedule.  

Furthermore, the September 2005 examination demonstrates that 
the Veteran should not have received an evaluation higher 
than 20 percent from April 25, 2005, the day following the 
Veteran's discharge from service, through May 6, 2007.  
Therefore, the Veteran's claim for an initial evaluation 
higher than 20 percent for the portion of the appeal period 
prior to May 7, 2007, is denied.  

Additionally, the medical evidence does not show that the 
overall disability picture associated with the Veteran's 
service-connected lumbosacral spine disability more closely 
approximated the schedular criteria for the next higher 50 
percent disability rating from May 7, 2007, as there is no 
indication that the Veteran has ankylosis of the 
thoracolumbar spine.  Thus, the Board finds that an initial 
disability rating higher than 40 percent is not warranted.      

In this regard, the Board has considered any additional 
functional limitation due to such factors as pain, weakness, 
fatigability and incoordination and found that there has been 
no demonstration of disability comparable to the criteria for 
a higher rating for limitation of thoracolumbar motion.  
38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  

In regard to neurological manifestations, the Board 
recognizes that the Veteran has radiculopathy of the right 
lower extremity associated with his low back disability and 
was granted service connection for the disability in an April 
2006 rating decision that assigned a 10 percent evaluation 
effective April 25, 2005.  The Veteran did not appeal that 
decision.  Thus, the Board will not evaluate the rating 
assigned for his right lower extremity in connection with the 
claim involving his low back disability at this time.  The 
Board notes that the record does not show that the Veteran 
has any additional neurological manifestations associated 
with his lower back disability.   

The Board further notes that an evaluation of the Veteran's 
low back disability under the second method (i.e., general 
rating formula for diseases and injuries to the spine) 
outlined in 38 C.F.R. § 4.71a, Diagnostic Code 5243 would 
result in a higher evaluation than under the first method 
(i.e., rating intervertebral disc syndrome based on 
incapacitating episodes).  Combining separate evaluations of 
the chronic orthopedic and neurologic manifestations 
associated with the Veteran's low back disability along with 
the evaluations for all of his other disabilities under 
38 C.F.R. § 4.25 would clearly result in the higher 
evaluation in light of the Board's determination that the 
Veteran would not be entitled to a compensable rating on the 
basis of an evaluation of the total duration of 
incapacitating episodes occurring over the past 12 months.   

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an evaluation higher than 20 percent for the portion of 
the appeal period prior to May 7, 2007, or higher than 40 
percent for the portion of the appeal period from May 7, 
2007, for the Veteran's lumbosacral spine disability on a 
schedular basis under the rating schedule for spine 
disabilities.  No change in the staged rating is warranted in 
this case.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
Veteran's claimed disability that warrants further 
consideration of alternate rating codes for the entire appeal 
period.
 
While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show 
distinct time periods where the Veteran's claimed disability 
exhibited symptoms that would warrant different ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

While the Veteran has reported that his lumbosacral spine 
disability affects his employment, such has been contemplated 
in the currently assigned schedular evaluations.  The 
evidence does not reflect that the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  There is no unusual or exceptional 
disability picture.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

1.  Entitlement to an initial evaluation higher than 30 
percent for service-connected posttraumatic stress disorder 
(PTSD) with depression is denied.

2.  Entitlement to an initial evaluation higher than 20 
percent for service-connected lumbosacral spine facet disease 
is denied for the portion of the appeal period from April 25, 
2005, to May 6, 2007.

3.  Entitlement to an initial evaluation higher than 40 
percent for service-connected lumbosacral spine facet disease 
for the portion of the appeal period from May 7, 2007 is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


